Name: Council Directive 74/394/EEC of 22 July 1974 making a tenth amendment to Directive No 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  European Union law;  foodstuff
 Date Published: 1974-07-30

 Avis juridique important|31974L0394Council Directive 74/394/EEC of 22 July 1974 making a tenth amendment to Directive No 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 208 , 30/07/1974 P. 0025 - 0025 Finnish special edition: Chapter 13 Volume 4 P. 0040 Greek special edition: Chapter 03 Volume 11 P. 0027 Swedish special edition: Chapter 13 Volume 4 P. 0040 Spanish special edition: Chapter 13 Volume 4 P. 0014 Portuguese special edition Chapter 13 Volume 4 P. 0014 COUNCIL DIRECTIVE of 22 July 1974 making a tenth amendment to Directive No 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (74/394/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Council Directive No 64/54/EEC (1) of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption, as last amended by Council Directive No 74/62/EEC (2), provides for the temporary use of thiabendazole, at a maximum level of 6 mg/kg of citrus fruit and 3 mg/kg of bananas; Whereas experience in the use of thiabendazole has shown that the maintenance of these levels is technologically justified because of its fungicidal properties; Whereas it might be technologically desirable to raise this level to 10 mg/kg in the case of citrus fruit ; whereas, however, it is necessary to obtain more complete information on certain scientific and technical questions before considering such a measure ; whereas the transitional period laid down in Directive No 71/160/EEC (3) should therefore be extended so that the necessary examination can be carried out without prejudice to the possible inclusion of thiabendazole in a subsequent Community system of rules on pesticides; Whereas the maximum thiabendazole levels permitted in this Directive refer not to individual fruits but to representative samples ; whereas checking of these levels must be carried out by application of an appropriate sampling plan and method of analysis to be laid down at Community level, as provided for in Article 8 (2) of Directive No 64/54/EEC ; whereas the relevant national rules shall continue to apply until the entry into force of these implementing measures; Whereas it seems advisable during the transitional period thus provided for to make the indication of thiabendazole treatment of citrus fruit compulsory for the wholesale trade but to leave the Member States free to require or to waive such indication in the retail trade, HAS ADOPTED THIS DIRECTIVE: Article 1 In No E 233 of Section I of the Annex to Directive No 64/54/EEC: 1. The text of subparagraph (b) (ii) shall be replaced by the following: "(ii) as regards citrus fruit: - in the wholesale trade, the treatment shall be indicated on the invoices and on one external surface of the packaging by the words : "Treated with thiabendazole"; - in the retail trade, Member States may require a visible indication ensuring beyond doubt that the consumer is made aware that the fruit has been treated." 2. In subparagraph (c) "1 January 1974" shall be replaced by "1 July 1976." Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive with effect from 1 January 1974 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 July 1974. For the Council The President J. SAUVAGNARGUES (1)OJ No 12, 27.1.1964, p. 161/64. (2)OJ No L 38, 11.2.1974, p. 29. (3)OJ No L 87, 17.4.1971, p. 12.